Citation Nr: 0833043	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits 
under Chapter 30, Title 38, United States Code, in the amount 
of $4,679.13 was validly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and February 2007 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, and Muskogee, Oklahoma. 

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On June 12, 2006, the veteran was certified for full-time 
attendance by his school, Central Washington University, for 
three quarters beginning September 20, 2006 and ending June 
8, 2007.  On January 29, 2007, VA Form 22-1999b was received 
stating the veteran withdrew from all courses prior to 
September 20, 2006 and his benefits were stopped.  The 
veteran had certified his attendance for the period September 
20, 2006 through January 31, 2007.  VA contacted the school 
via telephone and confirmed the veteran did not attend for 
this period of time.  

At his May 2008 Travel Board hearing, the veteran testified 
that he took two courses between January and March 2007, one 
at Central Washington University and one at Edmonds Community 
College.  He contends that although he received approximately 
$4,600 from the VA in a lump sum directly deposited to his 
account prior to June 2006, the overpayment should be offset 
by the two classes that he did take.  

The Board notes that Edmonds Community College and the school 
certifying official (SCO) reported that the veteran took a 
PCAPP course in the winter of 2007.  The SCO stated that this 
class was not approved for VA benefits.  

The veteran indicated that the other class he took during 
this period from Central Washington University was an 
accounting class required by the Internal Revenue Service as 
a prerequisite for employment.  The veteran submitted a 
receipt in the amount of $769.58 for payment of the course; 
however, there is no evidence in the file that the veteran 
successfully completed this course.

Since the amount of the overpayment may be affected in 
respect to whether the veteran completed the accounting 
course from Central Washington University during the period 
in question, further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Central 
Washington University to ascertain 
whether the veteran completed the 
accounting class taken in the winter 
quarter of 2007.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




